In the
           Court of Appeals
   Second Appellate District of Texas
            at Fort Worth
          ___________________________
               No. 02-22-00316-CV
          ___________________________

         IN RE DERRICK SMITH, Relator




                  Original Proceeding
Criminal District Court No. 1 of Tarrant County, Texas
              Trial Court No. 0593768A


   Before Wallach, J.; Sudderth, C.J.; and Bassel, J.
        Per Curiam Memorandum Opinion
                          MEMORANDUM OPINION

      The court has considered relator’s petition for writ of mandamus and real party

in interest’s response and is of the opinion that relief should be denied. Accordingly,

relator’s petition for writ of mandamus is denied as moot.

                                                     Per Curiam

Delivered: August 31, 2022




                                          2